Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated *555November 20,1980 and made after a hearing, which found petitioner guilty of certain misconduct and suspended him for a period of 15 days. Determination confirmed and proceeding dismissed on the merits, with costs. The respondent’s determination is amply supported by the testimony adduced at the disciplinary hearing. Moreover, the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board ofEduc., 34 NY2d 222). Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.